Detailed Action
This office action is a response to an application filed on 10/1/2020 in which claims 1 – 5 are pending and ready for examination.
The application claims priority based on JP 2018-073227 filed on April 5, 2018.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/01/2020.

Drawings
The Examiner contends that the drawings submitted on 10/01/2022 are acceptable for examination proceedings. 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm United States Patent Application 20090286566 in view of Papasakellariou United States Patent Application 20200137695.
With regards to Claim 1, Lindholm teaches of a terminal apparatus for communicating with a base station apparatus by using multiple component carriers, the terminal apparatus comprising of a receiver configured to detect a first DCI format and a second DCI format; ¶ [0064] The UE attempts to decode a PDCCH of DCI format 0 and a PDCCH of DCI format 3/3A in every subframe except when in DRX.
a transmitter configured to perform first data transmission in which data is transmitted by using allocation information of a radio resource included in the first DCI format and second data transmission in which data is transmitted by using allocation information of a radio resource included in the second DCI format; ¶ [0043] In accordance with an exemplary embodiment of the invention is an apparatus which comprises at least a processor and a transmitter. The processor is configured to initialize, for i=0, a first power control adjustment state g(0) for an uplink control channel and a second power control adjustment state f(i) for an uplink shared channel to each reflect an open loop power control error, and configured to compute an initial transmit power for the uplink shared channel using full pathloss compensation, in which the initial transmit power depends on a preamble power of a first message sent on an access channel, and the initial power is initialized with the second power control adjustment state f(0). The transmitter is configured to send a third message on the uplink shared channel at the initial transmit power.
where a number of bits of an MCS field included in the first DCI format is smaller than a number of bits of an MCS field included in the second DCI format, ¶ [0064] The UE attempts to decode a PDCCH of DCI format 0 and a PDCCH of DCI format 3/3A {i.e… the first DCI format is smaller than a number of bits of an MCS field included in the second DCI format …}  in every subframe except when in DRX.

Lindholm teaches the invention substantially as recited above. However, Lindholm does not teach where  the receiver detects the first DCI format for the first data transmission in a first component carrier, and detects the second DCI format for the uplink second data transmission in a second component carrier, in a case that the first data transmission and the second data transmission overlap in a time domain, the transmitter allocates transmit power of the first data transmission and the second data transmission such that a sum of the transmit power of the first data transmission and the transmit power of the second data transmission does not exceed maximum transmit power, the transmit power of the second data transmission is configured not to exceed a value obtained by subtracting the first data transmission from the maximum transmit power.
 Papasakellariou in the same field of endeavor teaches in Claim 3. detecting a second DCI format triggering a transmission of a second PUSCH, wherein the second DCI format includes a field indicating a priority for the second PUSCH, the first and second PUSCH transmissions overlap in time, the first and second PUSCH transmissions are on different cells, and a total power for the first and second PUSCH transmissions exceeds a maximum power; and reducing a power for the second PUSCH transmission, when the second PUSCH transmission has smaller priority than the first PUSCH transmission, so that a total power for the first and second PUSCH transmissions does not exceed the maximum power.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindholm.	
One would have been motivated to modify Lindholm in this manner so that the sum of transmit power of the first data transmission and transmit power the second data transmission will not exceed the maximum transmit power in a manner that the power in the second data transmission is balanced.	
With regards to Claim 2, Lindholm teaches the invention substantially as recited above. However, Lindholm does not teach where the receiver detects RRC information including information of a period of the radio resource, the first data transmission allows data to be transmitted after activation of the radio resource periodic according to the period of the radio resource included in the RRC information and the first DCI format, and the second data transmission allows data to be transmitted  ¶ [0272] A gNB can configure a UE a first set of parameters for transmitting a first SR type and a second set of parameters for transmitting a second SR type. For example, each set of parameters can include a PUCCH resource, a periodicity, an offset, and a maximum number of SR transmissions. Each set of parameters can also include a sub-carrier spacing (SCS) such as 15 KHz or 60 KHz.
One would have been motivated to modify Lindholm in this manner so that after the receiver detects RRC information of a period of the radio resource the coordination between the first and second data transmission can proceed.

With regards to Claim 3, Lindholm teaches the invention substantially as recited above. However, Lindholm does not teach where the receiver detects RRC information including information of a threshold of the transmit power of the second data transmission, and in a case that the first data transmission and the second data transmission overlap in the time domain, and the sum of the transmit power of the first data transmission and the transmit power of the second data transmission exceeds the maximum transmit power, the transmitter allocates the transmit power to the first data transmission not to exceed the maximum transmit power, and only in a case that a difference between the maximum transmit power and the transmit power of the first data transmission exceeds the threshold of the transmit power, the transmitter performs the second data transmission. Papasakellariou in the same field of endeavor teaches in ¶ [0268] The configuration can be an unconditional one or a conditional one depending on a number of HARQ-ACK bits or a threshold for a power difference between a PUCCH conveying SR and a PUCCH conveying HARQ-ACK. The UE determines whether or not to multiplex SR and HARQ-ACK in a same PUCCH transmission (when a transmission of a positive or negative SR and a HARQ-ACK transmission coincide) in step 2030.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindholm.	
One would have been motivated to modify Lindholm in this manner so that the sum of transmit power of the first data transmission and transmit power the second data transmission will not exceed the maximum transmit power in a manner that the power in the second data transmission is balanced

With regards to Claim 4, Lindholm teaches the invention substantially as recited above. However, Lindholm does not teach where the first component carrier is a secondary cell, and the second component carrier is a primary cell or a primary secondary cell, or belongs to an MCG. Papasakellariou in the same field of endeavor teaches in ¶ [0205]. For example, when a UE simultaneously transmits a first PUSCH with a DFT-S-OFDM waveform on a first cell and a second PUSCH with an OFDM waveform on a second cell, the UE can prioritize power allocation (when power limited) to the first PUSCH transmission with the DFT-S-OFDM waveform as such waveform is typically used when a UE experiencing poor SINRs/coverage and a reduced transmission power can result to a failure by the gNB to correctly receive the first PUSCH transmission and maintain a connection with the UE particularly when the first cell in the primary cell. However, at least when both PUSCH transmissions are on secondary cells, the UE can prioritize power allocation to the second PUSCH transmission with the OFDM waveform as it is typically associated with a larger data TB sizes and a larger spectral efficiency.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindholm.	
One would have been motivated to modify Lindholm in this manner so that the first and second component carrier can be accounted for the  sum of transmit power of the first data transmission and transmit power the second data transmission that will not exceed the maximum transmit power. 

With regards to Claim 5, Lindholm teaches the invention substantially as recited above. However, Lindholm does not teach where the transmitter is capable of transmission of uplink control information, and in a case that data transmission using the allocation information of the radio resource included in the first DCI format in the first component carrier and the transmission of the uplink control information in the second component carrier overlap in the time domain, the data transmission is prioritized in a case that the uplink control information is any one or both of an SR and CSI, and the data transmission and the uplink control information transmission are performed in a case that an ACK/NACK is included in the uplink control information and uplink data and the uplink control information can be transmitted simultaneously; Papasakellariou in the same field of endeavor teaches in ¶ [0102]  A PUCCH can be transmitted according to one from multiple PUCCH formats. A PUCCH format corresponds to a structure that is designed for a particular number of slot symbols or UCI payload range as different UCI payloads require different PUCCH transmission structures to improve an associated UCI BLER. For example, in LTE, PUCCH Format 1/1a/1b can be used for transmission of SR/HARQ-ACK payloads of 1 bit or 2 bits, PUCCH Format 3 can be used for transmission of HARQ-ACK/CSI/SR payloads from 2 bits to 22 bits, and PUCCH Format 4 or 5 can be used for transmission of HARQ-ACK/CSI/SR payloads above 22 bits.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindholm.	
One would have been motivated to modify Lindholm in this manner so that the first and second component carrier can be accounted for the sum of transmit power of the first data transmission and transmit power the second data transmission that will not exceed the maximum transmit power. 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	
	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462